Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 29th, 2021 has been entered. Claims 1 and 4 have been amended. Claims 1-5 remain pending. Applicant’s amendments to the claims overcome some 112(b) rejections previously set forth in the Non-Final Office Action mailed March 29th, 2021.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “classifying the unburned carbon-containing coal ash sorted under a condition that a residue on a 45 micrometer sieve of reformed coal ash which has been reformed by classification is 8% by mass or less”. It is unclear if the classifying step is where the 45 micrometer sieve is used.
Claim 3 recites the limitation “unburned carbon-containing coal ash is classified under a condition that the residue on a 45 micrometer sieve of reformed coal ash which has been reformed by 
Claim 4 recites the limitation “under a condition that a residue on a 45 micrometer sieve of reformed coal ash which has been reformed by classification is 8% by mass or less”. It is unclear if the classifying step is where the 45 micrometer sieve is used.
Claim 5 recites “the method comprising: the method of claim 1.” Therefore, claim 5 is rejected for the same reasons as claim 1. 
Claim 2 is rejected due to its dependency upon claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen et al. (US 9067824) in view of Kurokawa (JP 2010168256). The citations from Kurokawa are based off of English translations. Translations to the specification and claims for this reference have been provided. 
Regarding claims 1 and 5, Hansen et al. (US 9067824) teaches a method comprising: 
classifying the unburned carbon-containing coal ash (fly ash) (Col. 11 lines 45-56) sorted under a condition that a residue on a 45 micrometer sieve (Col. 11 lines 47-50) of reformed coal ash which has been reformed by classification is 8% by mass or less (Col. 11 lines 47-40) by using a forced vortex centrifugal type (Col. 14 lines 58-62) classifying apparatus (Col. 11 lines 33-35). 
Hansen et al. teaches a method wherein the coal ash which is greater than 45 micrometers undergoes further grinding and is re-classified (Col. 11 lines 45-50) and also teaches an embodiment 
Hansen et al. lacks teaching a method for reforming unburned carbon-containing coal ash comprising measuring an L value and a b value of unburned carbon-containing coal ash based on a Lab color space and sorting unburned carbon-containing coal ash of which the L value is 54 or more and the b value is 2 or more and 10 or less. However, Hansen et al. does mention “a control module can be configured to receive a series of readings from the online detector and control one or more components of the hydraulic cement fraction manufacturing system and/or the pozzolan fraction manufacturing system to achieve a desired distribution of hydraulic cement particles and/or pozzolan particles and/or a desired chemical characteristic” (Col. 3 lines 47-53).
Kurokawa (JP 2010168256) teaches a method for producing a cement composition comprising measuring an L value and a b value (Paragraph 0020 lines 5-6) of unburned carbon-containing coal ash based on a Lab color space (Paragraph 0020 line 6) and sorting unburned carbon-containing coal ash of which the L value is 54 or more (Paragraph 0015 lines 6-7) and the b value is 2 or more and 10 or less (Paragraph 0015 line 8). Kurokawa explains the importance of using waste for cement additives instead of disposing of the waste in landfills (Paragraph 0002 lines 2-7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Kurokawa states that the L value and b value are within specific ranges in order to match the color tone of the cement (Paragraph 0004 lines 1-3) and increase the amount of ash which can be added to cement (Paragraph 0008 lines 1-3). 
It would have been obvious to a person having ordinary skill in the art to modify Hansen et al. to include the method step, prior to classifying, of measuring an L value and a b value of the ash based on a 
Regarding claim 2, Hansen et al. (US 9067824) teaches a method for reforming unburned carbon-containing coal ash wherein the unburned carbon-containing coal ash is unburned carbon-containing coal ash generated at a coal-fired thermal power plant (Col. 20 lines 9-11).
Regarding claim 3, Hansen et al. (US 9067824) teaches a method for reforming unburned carbon-containing coal ash wherein the unburned carbon-containing coal ash is classified under a condition that the residue on a 45 micrometer sieve (Col. 11 lines 47-50) of the reformed coal ash which has been reformed by classification is 5% by mass or less (Col. 11 lines 47-40).
As mentioned in regard to claim 1, Hansen et al. teaches a method wherein the coal ash which is greater than 45 micrometers undergoes further grinding and is re-classified (Col. 11 lines 45-50) and also teaches an embodiment where the coal ash may be efficiently removed and will not undergo further grinding (Col. 12 lines 22-25), resulting in less than 5% by mass remains as residue after classification is complete. 
Regarding claim 4, Hansen et al. (US 9067824) teaches a system for reforming unburned carbon-containing coal ash, the system comprising: a receiving unit (Col. 11 lines 42-45); and a forced vortex centrifugal type (Col. 14 lines 58-62) classifying apparatus (Col. 11 lines 33-35; 45-56)  that is configured to classify the unburned carbon-containing coal ash sorted by the receiving unit under a condition that a residue on a 45 micrometer sieve (Col. 11 lines 47-50) of reformed coal ash which has been reformed by classification is 8% by mass or less  (Col. 11 lines 47-40).
Hansen et al. lacks teaching a system for reforming unburned carbon-containing coal ash wherein a receiving unit is configured to measure L value and b value of unburned carbon-containing 
Kurokawa (JP 2010168256) teaches a system for reforming unburned carbon-containing coal ash wherein a receiving unit (Paragraph 0020 lines 1-6) is configured to measure L value and b value of unburned carbon-containing coal ash based on a lab color space (Paragraph 0020 line 6) and sorts unburned carbon-containing coal ash of which the L value is 54 or more (Paragraph 0015 lines 6-7) and the b value is 2 or more and 10 or less (Paragraph 0015 line 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Kurokawa explains the importance of using waste for cement additives instead of disposing of the waste in landfills (Paragraph 0002 lines 2-7). Kurokawa states that the L value and b value are within specific ranges in order to match the color tone of the cement (Paragraph 0004 lines 1-3) and increase the amount of ash which can be added to cement (Paragraph 0008 lines 1-3). 
It would have been obvious to a person having ordinary skill in the art to modify Hansen et al. to include the method step of measuring an L value and a b value of the ash based on a lab color space and additionally sorting the ash based on the results of this measurement as taught by Kurokawa in order to increase the amount of ash which can be added to cement without changing the color tone, and further reducing the amount of waste in landfills.
Response to Arguments
Applicant's arguments filed June 29th, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Hansen does not teach a method wherein the coarse coal ash, in which an attached amount of the unburned carbon is large, is efficiently removed, the 
Regarding the applicant’s argument that Hansen does not teach a forced vortex centrifugal type classifying apparatus, the Examiner would like to clarify that Hansen teaches, as cited above, “any known method for obtaining hydraulic cement and fly ash having a desired particle size distribution and/or fineness can be used within the scope of the present invention” (Col. 11 lines 33-35). Further, when discussing a control module, Hansen states “control module can be coupled to a classifier for controlling the particle size cutoff of classification, the fan speed of classifier and/or drum rotation speed, loading of classifier and/or any other parameters of operating classifier” (Col. 14 lines 58-62), wherein the fan speed and/or drum rotation of a classifier indicate the use of a forced vortex centrifugal type classifying apparatus.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.K.D./Examiner, Art Unit 3655  
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655